Exhibit 10.9

 

INVERNESS MEDICAL INNOVATIONS, INC.

 

2001 EMPLOYEE STOCK PURCHASE PLAN

 

First Amendment

 

The Inverness Medical Innovations, Inc. 2001 Employee Stock Purchase Plan shall
be amended as follows, effective as of the date hereof:

 

1.                                         Delete the phrase “or overlap any
other Offering.” from the last sentence of Section 2, Offerings.

 

2.                                         Delete the first full sentence of
Section 4, Participation, and insert in its place the following:

 

An employee eligible on any Offering Date, who is not, as of such date,
participating in another Offering of the Company, may participate in such
Offering by submitting an enrollment form to his appropriate payroll location at
least 10 business days before the Offering Date (or by such other deadline as
shall be established for the Offering).

 

3.                                         To designate Unipath Diagnostics,
Inc. as a Designate Subsidiary under the Plan.

 

4.             Except as herein amended, the provisions of the Plan shall remain
in full force and effect.

 

 

 

 

 

APPROVED BY THE BOARD OF DIRECTORS:  February 6, 2002

 

 

--------------------------------------------------------------------------------